DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require a blowback gas calculation unit to determine the amount of blowback gas for each cycle and a sensor, located at the fuel injector or fuel passage, to determine fuel composition in order to produce stoichiometric combustion during changes caused by blowback gas.  Yoshioka (U.S. Pub. No. 2011/0290218) teaches that blowback gas is gas that has entered the combustion chamber but is being blown back out into the intake system from the combustion chamber when the piston begins to move up towards TDC and the intake valve closing time has been retarded.  Yoshioka teaches that this causes imbalance to the cylinders A/F ratio as well as imbalances in EGR distribution into the cylinders.  Yoshioka does not teach increasing fuel injection due to an increase in blowback gas amount from one cycle to another, instead it maintains stoichiometric conditions by adjusting fueling from exhaust sensors.  In fact Yoshioka would teach that each cylinder would experience the imbalance differently and so would teach away from a solution like universally increasing injection, instead they alter the EGR amount in order to eliminate variables effecting the mixture in each combustion chamber.  Where this claim is adjusting fueling due to blowback gas calculations before combustion can take place (before exhaust sensors can inform what adjustments to fuel are needed) in order to achieve stoichiometric combustion it is found allowable over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.